 

INDEPENDENT CONSULTING AGREEMENT




This Independent Consulting Agreement (“Agreement”), effective as of November 6,
2012 (“Effective Date”) is entered into by and between Blue Earth, Inc., a
Nevadacorporation (herein referred to as the “Company”) and Laird Cagan,an
individual, (herein referred to as the “Consultant”).




RECITALS




WHEREAS, Consultant serves as Chairman of the Board of Directors of the Company
and Consultant provides some services to the Company Pursuant to a consulting
agreement between the Company and Cagan McAfee Capital Partners, LLC entered
into effective February 24, 2011, which expires in February of 2013; and,

WHEREAS, Management of the Company has concluded that the Company would benefit
from utilizing the Consultant’s expertise, contacts and time significantly more
than was envisioned in his role as Chairman of the Board and as envisioned in
the consulting agreement referenced above; and




WHEREAS, Company desires to engage the services of Consultant to provide
significantly more time and services to the Company as shall reasonably be
requested;




NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:




1.

Term of Consultancy.  Company hereby agrees to retain the Consultant to act in a
consulting capacity to the Company, and the Consultant hereby agrees to provide
services to the Company commencing November 1, 2012 and ending on October 31,
2014, unless otherwise mutually agreed to by the parties.  




2.

Duties of Consultant.  The Consultant agrees that it will generally provide the
following specified consulting services during the term specified in Section 1,
above.




(a) At the Company's request, the Consultant will actively participate in the
review and negotiations of project finance opportunities, corporate finance,
initiating leads for potential partners/relationships for all business
activities of the Company.




3.

Allocation of Time and Energies.  The Consultant hereby promises to perform and
discharge faithfully the responsibilities, which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company




4.

Remuneration.  




4.1

For undertaking this engagement, the Company agrees to pay to the Consultant a
“Consulting Fee” through the issuance of a warrant to purchase One
Million(1,000,000) shares of the Company’s Common Stock, (“Common Stock” and
collectively, the “Shares”). The warrant shall have a ten year exercise period
with an exercise price of $0.01 per share (the “Warrant”). The Sharesshall be
fully paid and non-assessable upon the full execution of this Agreement and
shall be issued to Consultant on or beforeDecember 1, 2012. It is understood
that the Company and Consultant may develop Special Purpose Entities to achieve
the Company’s project finance goals. It is understood that Consultant may
participate and/or be compensated for those project finance activities.








Consulting Agreement - Page 1




--------------------------------------------------------------------------------




4.2

Company warrants that the Shares issued to Consultant under this Agreement by
the Company shall be or have been validly issued, fully paid and non-assessable
and that the Company’s board of directors has or shall have duly authorized the
issuance and any transfer of them to Consultant.  




4.3

Consultant acknowledges that the Shares to be issued pursuant to this Agreement
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and accordingly are “restricted securities” within the meaning
of Rule 144 of the Act.  As such, the Shares may not be resold or transferred
unless the Company has received an opinion of counsel and in form reasonably
satisfactory to the Company that such resale or transfer is exempt from the
registration requirements of that Securities Act. If and when Consultant elects
to sell any of the Shares issued to it pursuant to this Agreement, in a manner
that complies with an exemption from registration, the Company will promptly
instruct its counsel to issue to the transfer agent an opinion permitting
removal of any restrictive legend indefinitely if such sale is pursuant to Rule
144, provided that the Consultant delivers reasonably requested representations
in support of such opinion.  The Company agrees to bear all of the cost(s) of
any such legal opinion(s) and removal of restrictive legends and reissuance of
shares free of restrictive legends.




4.4

In connection with the acquisition of the Shares, Consultant represents and
warrants to Company, to the best of its/his knowledge, as follows:  




(a)

Consultant has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning an investment in the Shares, and any additional information that the
Consultant has requested.




(b)

Consultant’s investment in restricted securities is reasonable in relation to
the Consultant’s net worth, which is in excess of ten (10) times the
Consultant’s cost basis in the Shares.  Consultant has had experience in
investments in restricted and publicly traded securities, and Consultant has had
experience in investments in speculative securities and other investments that
involve the risk of loss of investment.  Consultant acknowledges that an
investment in the Shares is speculative and involves the risk of loss.
 Consultant has the requisite knowledge to assess the relative merits and risks
of this investment without the necessity of relying upon other advisors, and
Consultant can afford the risk of loss of his entire investment in the Shares.
 Consultant is an accredited investor, as that term is defined in Regulation D
promulgated under the Securities Act.




(c)

Consultant is acquiring the Shares for the Consultant’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.







5.

Expenses.  Consultant agrees to pay for all its expenses other than travel as
specifically requested by the Company, which shall be approved by the Company in
writing prior to its incurring an obligation for reimbursement.




6.

Legal Representation.  Each of Company and Consultant represents that they have
consulted with independent legal counsel and/or tax, financial and business
advisors, to the extent that they deemed necessary.








Consulting Agreement - Page 2




--------------------------------------------------------------------------------




7.

Status as Independent Contractor.  Consultant's engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other.  Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.




8.

Attorney's Fee.  If any legal action or any arbitration or other proceeding is
brought for the enforcement or interpretation of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with or
related to this Agreement, the successful or prevailing party shall be entitled
to recover reasonable attorneys' fees and other costs in connection with that
action or proceeding, in addition to any other relief to which it or they may be
entitled.




9.

Waiver.  The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.




10.

Notices.  All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address as set forth herein below:




To the Company:




Blue Earth, Inc.

Johnny Thomas, CEO

2298 Horizon Ridge Parkway; Suite 205

Henderson, NV 89052

Phone – (702) 263-1808
Fax – (702)263-1824 

jthomas@blueearthinc.com




To the Consultant:




Laird Cagan

20400 Stevens Creek Blvd., Suite 700

Cupertino, CA 95014

Phone:  (650) 854-4200




Email:Laird@cmcp.com




It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.




12.

Choice of Law. This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Nevada.  





Consulting Agreement - Page 3




--------------------------------------------------------------------------------




13.

Complete Agreement.  This Agreement contains the entire agreement of the parties
relating to the subject matter hereof. This Agreement and its terms may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought. This agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
agreement.  A facsimile of this Agreement may be relied upon as full and
sufficient evidence as an original.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




AGREED TO:




Company:




BLUE EARTH, INC.







By: /s/Johnny Thomas

Name: Johnny Thomas

Title: CEO




Consultant:




LAIRD CAGAN







By:   /s/ Laird Cagan

Name: Laird Cagan, individually











Consulting Agreement - Page 4


